department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number phone fax uil internal_revenue_service p o box room cincinnati oh release number date date date legend x fund y scholarship z city state x dollar_figureamount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called the y the purpose of the y is to provide one year scholarships to qualifying graduating high school seniors x expects to award up to two scholarships per year in the amount of x made payable to the participating high school the student attends scholarships would be used for tuition eligible applicants will be a graduating high school senior from z the scholarship is listed in the z high school scholarship program annually to apply an individual will submit an essay describing academic goals efforts to improve grades and enrich the community through public service the selection criteria will be a high school g p a and evidence of improvement b financial need c evidence of displaying school spirit d evidence of being an artistic student e evidence of displaying kindness and compassion to those around him or her and f not be a disqualified_person as defined in sec_4946 of the code page candidate’s essays are pre-screened by school officials selecting those with the most family or financial hardships who are college bound the determination for financial need is made with the aid of fafsa reports students file with the high school college office the financial background and names are not revealed to the trustees of x who review the essays to select the recipients scholarships will be awarded by the scholarship committee composed of the trustees of x the guidance counselor and principal of z high school to individuals selected from students of applicable age and qualification x will send the scholarship funds to z high school where the funds will be presented to the students x will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that it will undertake the supervision and investigation of grants to make sure they are used for their intended purpose sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i i1 its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance page based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures notice sanitized copy of letter
